BRIGHT, Circuit Judge
(dissenting).
I respectfully dissent.
I cannot agree that Delmar Messer was acting within the scope of his employment at the time of the accident, thereby subjecting Boeing to vicarious liability for his negligent acts. The majority’s conclusion is premised upon the theory that the right of an employer to control the acts of his employee is immaterial in determining whether the employee is acting within the scope of his employment. This position is not without some support. Several cases involving military personnel contain statements indicating that once a master-servant relationship has been established control need not be shown. E. g., Hin-son v. United States, 257 F.2d 178 (5th Cir. 1958); see United States v. Farmer, 400 F.2d 107 (8th Cir. 1968); Cooner v. United States, 276 F.2d 220 (4th Cir. 1960). In my view, these cases rest on the power of control which is characteristic of military service. In each case, the court has assumed that the serviceman was subject to the control of the government. See Farmer, supra; Hin-son, supra.
My examination of the Iowa decisions which treat the question presented here convinces me that we cannot discount the element of control as the touchstone of vicarious liability under Iowa law.
In Heintz v. Iowa Packing Co., 222 Iowa 517, 268 N.W. 607 (1936), the question presented was whether the defendant company was liable for the negligent driving of one of its traveling salesmen who had deviated from his assigned route. The company contended that it could not be held accountable for the acts of the salesman because it neither maintained nor exercised control over him. The Iowa Supreme Court rejected this contention, finding that:
Randolph [the salesman] was under the control of the appellant company. On the very night before this accident happened, at about 7:30, the assistant sales manager telephoned him at Fort Dodge. Had the sales manager at that time directed Randolph to go to some certain place it would have been *241his duty to follow that instruction. His entire time was occupied by his work. * * *
We believe the better rule is that where the employer has control over the employee, the fact that the employee uses his own automobile is wholly immaterial if that automobile is being used when the employee is in the course of his employment. In other words, the control of the man behind the wheel is the same as the control of the wheel, for that car will go wherever the man directs it, and the man will direct it wherever the appellant company that has control over him orders him to go. Randolph was a servant of the appellant company, doing its bidding, acting under its instructions at all times. [268 N.W. at 615-616]
I consider Ehmke v. Sioux City, 257 Iowa 115, 131 N.W.2d 821 (1964), which discusses the scope of employment issue in a non-vicarious liability context, to have bearing on the problem presented here. There, the plaintiff sustained injuries when struck by an automobile which was being operated in a negligent manner by a person employed as an inspector by the defendant city. The plaintiff sought to hold the city liable for permitting an incompetent driver to operate a motor vehicle in connection with his employment. In denying recovery, the court said:
There was no evidence whatsoever to connect the city with the accident except the naked fact that Sterling was a city employee. Sterling was not driving a city-owned vehicle. There was nothing to show that he was on city business. Sterling was not on the job at the time. * * *
Except that every employed person has to get to his place of employment in some way the use by Sterling of his car was in no way connected with his duties. He was not required to travel. He had no duties requiring the use of a car. He had no assigned duties requiring the use of his car. * * * We find no * * * evidence whatsoever to show that Sterling was acting within the * * * control of the city. * * * [131 N.W.2d at 822]
From these cases, I conclude that the element of control is a crucial factor in determining whether an employee is acting within the scope of his employment under Iowa law.
The record here is devoid of any evidence indicating that Boeing retained the right to exercise control over Delmar Messer at the time of the accident. It is clear that Messer: (1) had no required duties to perform for Boeing during the trip from New Orleans to Seattle; (2) was free to choose any travel route for the trip; (3) scheduled his vacation time to coincide with the trip; and (4) was being carried on the company records as a vacationing employee at the time of the accident. Under these circumstances, I have grave doubts that the Iowa courts would impose liability on Boeing under the doctrine of respondeat superior. I would reverse.